Citation Nr: 1228910	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  07-36 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to dependency, indemnity and compensation (DIC) on the basis of service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for diabetes mellitus type II with diabetic neuropathy, diabetic nephropathy, and erectile dysfunction, for accrued benefits.

(The issues of entitlement to service connection for residuals of a neck injury, and whether new and material evidence has been submitted to reopen claims for service connection for residuals of low back and right leg injuries are the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to November 1967.  He died in June 2006.  The appellant is his widow.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied entitlement to service connection for cause of the Veteran's death and service connection for diabetes mellitus type II with diabetic neuropathy, diabetic nephropathy, and claimed erectile dysfunction for accrued benefits purposes.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran died in June 2006.  The last treatment records in the claims file are dated in March 2006.  His death certificate indicates that he died at University Hospital in Cincinnati, Ohio.  There are no records from that facility in the record.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2011).

Although accrued benefits claims are adjudicated on the basis of the evidence of record as of the date of the Veteran's death, any VA treatment records created between March and June 2006 would have been constructively of record.

Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).  Records of this treatment would be relevant to the DIC claim.  Hence VA has a duty to seek these records.

At the time of the Veteran's death, he had pending appeals for service connection for residuals of a low back, neck, and right leg injury (to include the questions of whether new and material evidence had been received to reopen the right leg and low back claims).  The appellant submitted a claim for accrued benefits in August 2006.  The claim form did not ask her to specify the accrued benefits she was claiming and she did not do so.  She is deemed to have been requesting accrued benefits with regard to all pending claims.  At this point, there has been no allegation or evidence that these disabilities played a role in his death.  Given; however, that the DIC claim turns in part on the disabilities that are service connected, these issues are potentially intertwined with the claims on appeal.

Finally, the record contains a certificate of honorable discharge from the United States Army Reserve in February 1988.  The dates of any active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) have not been verified, nor is it clear whether there are any service treatment records for this period.  Such information and evidence is relevant to whether the causes of the Veteran's death were service connected.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify the sources and dates of all treatment the Veteran received between March and June 2006.

Ask her to complete authorizations for VA to obtain all private treatment records, including records of the treatment at University Hospital.

If the appellant fails to provide necessary authorizations, tell her that she can submit the evidence herself.

If any requested records cannot be obtained, tell the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on her claim.

2.  Take all necessary steps to verify the dates and types of the Veteran's reserve service, including dates of ACDUTRA and INACDUTRA.

3.  Adjudicate the issues of entitlement to service connection for residuals of a low back, neck, and right leg injury, for accrued benefits.  These issues should not be certified to the Board unless the appellant perfects an appeal.

4.  If the benefits sought are not granted, issue a supplemental statement of the case before the record is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


